              Case 3:18-cv-00535-JSC Document 116 Filed 03/25/19 Page 1 of 6



     Jennifer A. Reisch (CA Bar No. 223671)               Leecia Welch (CA Bar No. 208741)
 1   Equal Rights Advocates                               Seth Galanter*
 2   1170 Market Street, Suite 700                        Alice Y. Abrokwa*
     San Francisco, CA 94102                              National Center for Youth Law
 3   Ph: (415) 621-0672                                   405 14th Street, 15th Floor
     Fax: (415) 621-6744                                  Oakland, CA 94612, and
 4   Email: jreisch@equalrights.org                       1313 L Street, NW, Suite 130
                                                          Washington, DC 20005
 5
     Javier M. Guzman*                                    Ph: (510) 835-8098
 6   Robin F. Thurston*                                   Fax: (510) 835-8099
     Karianne Jones*                                      Emails: lwelch@youthlaw.org,
 7   Democracy Forward Foundation                         sgalanter@youthlaw.org,
     1333 H St. NW                                        aabrokwa@youthlaw.org
 8   Washington, DC 20005
     Ph: (202) 448-9090                                   Emily Martin*
 9
     Fax: (202) 701-1775                                  Neena Chaudhry*
10   Emails: jguzman@democracyforward.org,                Sunu Chandy*
     rthurston@democracyforward.org,                      National Women’s Law Center
11   kjones@democracyforward.org                          11 Dupont Circle, NW, Suite 800
                                                          Washington, DC 20036
12                                                        Ph: (202) 588-5180
                                                          Fax: (202) 588-5185
13
                                                          Emails: emartin@nwlc.org,
14   *admitted pro hac vice                               nchaudhry@nwlc.org, schandy@nwlc.org

15
                                            Counsel for Plaintiffs
16

17

18                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
19                                 SAN FRANCISCO DIVISION
20   SURVJUSTICE, INC., et al.,                    )    Case Number:    3:18-cv-00535-JSC
                                                   )
21
            Plaintiffs,                            )    PLAINTIFFS’ REPLY IN SUPPORT OF
22                                                 )    MOTION FOR RECONSIDERATION
     v.                                            )
23                                                 )    HEARING NOTICED: April 4, 2019,
     ELISABETH D. DEVOS, in her official           )    2:00 p.m., San Francisco Courthouse,
24   capacity as Secretary of Education, et al,    )    Courtroom F - 15th Floor, 450 Golden Gate
                                                   )    Avenue, San Francisco, CA, 94102
25
            Defendants.                            )
26                                                 )    DEMAND FOR JURY TRIAL
                                                   )
27

28

            Plaintiffs’ Reply in Support of Motion for Reconsideration, 3:18-cv-00535-JSC
              Case 3:18-cv-00535-JSC Document 116 Filed 03/25/19 Page 2 of 6



            This Court has an “inherent procedural power to reconsider” an interlocutory order for
 1

 2   any reason “seen by it to be sufficient,” City of Los Angeles, Harbor Div. v. Santa Monica

 3   Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (internal quotation marks and citation omitted),

 4   including on the basis of “shifting precedent,” United States v. Martin, 226 F.3d 1042, 1049 (9th
 5
     Cir. 2000). Because the intervening decision in Gill v. U.S. Dep’t of Justice, 913 F.3d 1179 (9th
 6
     Cir. 2019), establishes that the 2017 Title IX Policy (alternatively, “Policy”) is final agency
 7
     action under Bennett v. Spear, 520 U.S. 154 (1997), Plaintiffs seek reconsideration of the Court’s
 8
     Order dismissing their Administrative Procedure Act (“APA”) claims. At this stage of the
 9

10   proceedings, while the Court is still deciding whether Plaintiffs’ other claims may go forward to

11   discovery, Defendants will experience no unfair prejudice if this Court revives the APA claims.1
12   I.     ARGUMENT
13
            Bennett “provide[s] several avenues for meeting the second finality requirement.”
14
     Oregon Nat. Desert Ass’n v. U.S. Forest Serv., 465 F.3d 977, 986 (9th Cir. 2006). In Gill, the
15
     Ninth Circuit extended its prior case law in identifying two such avenues, both present here.
16

17          A. Gill holds that an agreement to comply can produce legal consequences.

18          In rejecting the argument in Gill that the challenged Functional Standard was not final

19   because it “‘merely provide[d] procedural guidelines,’” the Ninth Circuit held that even non-
20   binding policies for a voluntary program can produce legal consequence where participation is
21
     pursuant to an agreement to comply with the policies. 913 F.3d at 1184. While the risk of
22

23

24   1 Defendants argue that this Court may not consider whether it would reach a different
     conclusion under Gill because Gill is not a “material change in the law.” Defs.’ Opp. to Pls.’
25   Mot. for Recons. at 4 (Dkt. No. 115). While Gill does not alter the standard articulated in
26   Bennett, its application of Bennett marks “a change of law” as to where the Ninth Circuit draws
     the line between final and non-final agency actions, and thus warrants reconsideration. Civil L.R.
27   7-9(b)(2); see infra note 2. In any event, the fact that the local rules identify some circumstances
     under which reconsideration is appropriate does not limit this Court’s inherent authority to
28   reconsider as described in Baykeeper, 254 F.3d at 885-86, including when reconsideration serves
     the interests of judicial economy, see Martin, 226 F.3d at 1049. See also Civil L.R. 1-2(b).
     Plaintiffs’ Reply in Support of Motion for Reconsideration, 3:18-cv-00535-JSC             Page: 1
              Case 3:18-cv-00535-JSC Document 116 Filed 03/25/19 Page 3 of 6



     enforcement in Oregon Natural Desert derived from directives in the challenged agency action
 1

 2   itself (the agency’s instructions), the risk in Gill derived from a user agreement, separate from

 3   the Functional Standard, that permitted membership revocation for non-compliance with that and

 4   other policies. Id. at 1185. Extending the reasoning of Oregon Natural Desert, Gill makes clear
 5
     that the peril of breaching such an agreement produces legal consequences under Bennett.2
 6
            As in Gill, schools sign agreements committing to comply with the Department’s Title IX
 7
     policies in exchange for federal funding, similarly producing legal consequences for a breach of
 8
     those assurances. See Pls.’ Mot. for Recons. at 5-6 (Dkt. No. 107). By requiring compliance with
 9

10   Department policies and guidelines, the assurances extend the legal obligations of schools that

11   sign assurances beyond their duty to comply with Title IX and its regulations. Id. In arguing to
12   the contrary, Defendants completely disregard the fact that the OMB assurance form requires
13
     funding recipients to assure their compliance with all Title IX “policies.” Id. at 6. The 2017 Title
14
     IX Policy is such a policy. See Defs.’ Mot. to Dismiss at 19 (Dkt. No. 40). Thus, at the least,
15
     institutions signing that assurance form commit to complying with the Policy. Defendants
16

17   instead attempt to create a semantic distinction between “guidelines” and “guidance,” but they do

18   not cite any authority supporting such a distinction, much less any evidence that schools would

19   make that distinction. Defs.’ Opp. to Pls.’ Mot. for Recons. at 5-6 (Dkt. No. 115).3 Where, as
20

21   2 In Gill, the government argued that, “although the cases haven’t clearly delineated this line,”
     prior cases limited legal consequences to those involving a property or liberty interest or safe
22   harbor from enforcement. Oral Argument at 25:05-25:22, 913 F.3d 1179 (9th Cir. 2018) (No. 17-
     16107), https://www.ca9.uscourts.gov/media/view_video.php?pk_vid=0000014464. Thus, while
23   the government acknowledged that a breach of a contractual agreement involves a “legal
24   mechanism,” it argued that being excluded from the program for breaching the user agreement
     was merely a “practical” consequence. Id. at 24:20-24:44, 25:33-25:36. Even under the
25   government’s own description of the pre-existing precedent, Gill’s extension of legal
     consequences to contractual rights and obligations was a change in the Ninth Circuit finality law.
26   3
       Defendants themselves have used these synonyms interchangeably in the recent past. See Press
27   Release, U.S. Dep’t of Educ., Guidance Issued on Responsibilities of Schools to Address Sexual
     Violence, Other Forms of Sex Discrimination (Apr. 29, 2014), https://www.ed.gov/news/press-
28   releases/guidance-issued-responsibilities-schools-address-sexual-violence-other-forms-sex-
     discrimination (describing the 2014 Q&A document as “guidelines . . . [that] provide greater
     Plaintiffs’ Reply in Support of Motion for Reconsideration, 3:18-cv-00535-JSC            Page: 2
               Case 3:18-cv-00535-JSC Document 116 Filed 03/25/19 Page 4 of 6



     here, breach of legally-enforceable assurances could prompt a loss of funding, Gill compels the
 1

 2   holding that the Policy is final agency action.4

 3           B. Gill holds that practical effects can independently establish finality.

 4           Defendants contend Gill “simply restated the familiar standard that courts ‘focus on the
 5
     practical and legal effects of the agency action.’” Defs.’ Opp. to Pls.’ Mot. for Recons. at 7
 6
     (internal citations omitted). Not so. The Ninth Circuit plainly held that “[t]he Functional
 7
     Standard is also final agency action because of its practical effects,” agreeing with the plaintiffs
 8
     that compliance with the Functional Standard was a “practical requirement” of participation in
 9

10   the program that “render[ed] the Functional Standard final.” 913 F.3d at 1185 (emphasis added).

11   Gill did not say, as Defendants suggest, that the Functional Standard was final only because it
12   had both legal and practical effects. Gill’s holding was not dependent upon its separate finding
13
     that there were legal consequences. Rather, the Court’s basis for its holding was that there was an
14
     “immediate understanding” that participants “would conform to the Functional Standard” in
15
     practice. Id.
16

17           Gill’s reliance on Havasupai Tribe v. Provencio, 906 F.3d 1155 (9th Cir. 2018),

18   reinforces the conclusion that Gill held immediate practical effects are an independent basis for

19   establishing finality. In Havasupai, the U.S. Forest Service issued a Mineral Report determining
20   that a company had valid rights to mine on certain lands, but the Report did not actually confer
21

22
     clarity about the requirements of Title IX”). Notably, in describing the Functional Standard in
23   Gill, the government also used “guidelines” and “guidance” interchangeably. Compare Gill, No.
24   3:14-cv-03120, 2015 WL 757278 at *5 (N.D. Cal. Feb. 20, 2015), with 913 F.3d at 1184.
     4Plaintiffs previously pointed to these assurances in the briefing on the first motion to dismiss
25   (Dkt. No. 45 at 16-17) and in a part of their supplemental brief (Dkt. No. 68 at 10) that this Court
26   did not consider (Dkt. No. 81 at 19 n.17). In Defendants’ supplemental brief (Dkt. No. 70 at 9-
     10) and Opposition to this Motion (Dkt. No. 115 at 5-6 & n.1), they did not dispute the accuracy
27   of these assurances as quoted. This Court may take judicial notice of the assurances, which are
     matters of public record available on Defendants’ website not subject to reasonable dispute. See
28   United States v. Corinthian Colls., 655 F.3d 984, 998-99 (9th Cir. 2011). If this Motion is
     granted, Plaintiffs will include allegations about these assurances in their amended complaint.
     Plaintiffs’ Reply in Support of Motion for Reconsideration, 3:18-cv-00535-JSC             Page: 3
              Case 3:18-cv-00535-JSC Document 116 Filed 03/25/19 Page 5 of 6



     such rights. 906 F.3d at 1160, 1162. “[W]hether or not the Mineral Report was legally required”
 1

 2   for operation of the mine, the Report was “a practical requirement” to its operation since “‘all

 3   understood that mine operations would not resume until [the Mineral Report] was completed.’”

 4   Id. at 1162-63 (internal citation omitted). Gill read Havasupai as holding that such a practical
 5
     requirement meant the Report was “therefore final agency action.” 913 F.3d at 1185. Gill held
 6
     accordingly that the Functional Standard was final agency action because the user agreement
 7
     created a similar “immediate understanding” that participants would comply in practice. Id.
 8
            Defendants argue that this reading of Gill contravenes D.C. Circuit law. See Defs.’ Opp.
 9

10   to Pls.’ Mot. for Recons. at 7. But it is entirely consistent with the law of this Circuit and with

11   Bennett, where other federal agencies were “technically free to disregard” a biological opinion
12   issued by the Fish and Wildlife Service, but the opinion had such “powerful coercive effect”
13
     despite being “advisory” that agencies complied in practice. 520 U.S. at 169-70.5 Gill builds
14
     upon Havasupai, which built upon Bennett. The Ninth Circuit found sufficient practical effects
15
     in Havasupai, where the federal agency made only a request that a mining company not resume
16

17   operations. 906 F.3d at 1160. Gill found sufficient practical effects where participation in a

18   voluntary program was conditioned on the agreement of law enforcement agencies to comply

19   with the federal agency’s policies. 913 F.3d at 1185. Such practical effects are present here.
20          It is undisputed that “Plaintiffs plausibly allege that some schools have” changed their
21
     “policies in response to the 2017 Guidance.” Order at 18 (Dkt. No. 81); see Defs.’ Reply in
22

23
     5 Defendants also cite FTC v. Standard Oil Co. of California, 449 U.S. 232, 243 (1980), a
24   pre-Bennett case where the Supreme Court found that a complaint issued by an agency against an
     oil company had no effect “other than the disruptions that accompany any major litigation.”
25   Standard Oil does not stand for the proposition that practical effects alone cannot establish
26   finality; it holds only that the effects in that case did not. See U.S. Army Corps of Eng’rs v.
     Hawkes Co., Inc., 136 S. Ct. 1807, 1815 (2016) (describing Frozen Food Express v. United
27   States, 351 U.S. 40 (1956), as standing for the proposition that, even if the agency action “had no
     authority except to give notice of how the [agency] interpreted the relevant statute,” the action
28   was reviewable where private parties changed their behavior in response to a risk of significant
     penalties if found in violation of the statute) (internal quotation marks and citations omitted).
     Plaintiffs’ Reply in Support of Motion for Reconsideration, 3:18-cv-00535-JSC              Page: 4
              Case 3:18-cv-00535-JSC Document 116 Filed 03/25/19 Page 6 of 6



     Supp. Mot. to Dismiss at 9 (Dkt. No. 48). For instance, Plaintiffs allege that the South Dakota
 1

 2   Board of Regents proposed “emergency revisions” to its policies based on its understanding that

 3   the changes “were required to comply with” the Department’s Policy. Am. Compl. ¶ 116 (Dkt.

 4   No. 23). This demonstrates precisely the kind of practical, immediate understanding that
 5
     established finality in Gill and Havasupai. The Department’s enforcement actions against
 6
     schools, such as the University of North Carolina, also reveal that even its own officials “take[]
 7
     into account the views that it expressed in the 2017 Guidance when making enforcement
 8
     decisions.” Defs.’ Opp. to Pls.’ Mot. for Recons. at 7; see Am. Compl. ¶ 118; Pls.’ Mot. for
 9

10   Recons. at 8 n.3. Schools were thus correct in their “immediate understanding” that Defendants

11   would enforce Title IX and its regulations consistent with the Policy. Defendants also correctly
12   understand that many recipients will comply with its expectations in practice. See Am. Compl.
13
     ¶ 116. Pursuant to Gill, these immediate, practical effects independently establish finality.
14
     II.    CONCLUSION
15
            Because the Policy is final agency action, Plaintiffs ask that this Court grant their Motion
16
     for Reconsideration of its prior Order (Dkt. No. 81) dismissing their APA claims on that basis.6
17
     Respectfully submitted,                                              Date: March 25, 2019
18

19   /s/ Robin F. Thurston
     Jennifer A. Reisch (CA Bar No. 223671)                Javier M. Guzman*
20   Equal Rights Advocates                                Robin F. Thurston*
                                                           Karianne Jones*
21   Leecia Welch (CA Bar No. 208741)                      Democracy Forward Foundation
     Seth Galanter*
22
     Alice Y. Abrokwa*                                     Emily Martin*
23   National Center for Youth Law                         Neena Chaudhry*
                                                           Sunu Chandy*
24   *admitted pro hac vice                                National Women’s Law Center

25                                         Counsel for Plaintiffs
26
27   6 Defendants argue that this Court must additionally address their argument that “the 2017
     Guidance is not a legislative rule.” Defs.’ Opp. to Pls.’ Mot. for Recons. 8 n.3. This argument is
28   inapposite because Plaintiffs’ APA claims do not include a notice and comment claim, as
     Defendants previously recognized. See Defs.’ Reply in Supp. Mot. to Dismiss at 6.
     Plaintiffs’ Reply in Support of Motion for Reconsideration, 3:18-cv-00535-JSC            Page: 5
